United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 15-1990
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                 Donald T. Paris, Jr.

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                     Appeal from United States District Court
                for the Western District of Missouri - Kansas City
                                 ____________

                           Submitted: February 11, 2016
                              Filed: March 17, 2016
                                  ____________

Before LOKEN, ARNOLD, and BENTON, Circuit Judges.
                           ____________

ARNOLD, Circuit Judge.

       Donald Paris, Jr., appeals his conviction for producing child pornography in
violation of 18 U.S.C. § 2251(a). He challenges the district court's1 denial of his
motion for judgment of acquittal and maintains that a comment by the government's

      1
        The Honorable Beth Phillips, United States District Judge for the Western
District of Missouri.
attorney during closing argument warrants a new trial. We disagree with both his
contentions and affirm.

       After an employee at the Kansas City Public Library discovered Paris printing
an email with a subject suggesting that its attachments contained child pornography,
an investigation revealed that Paris had printed pornographic pictures of children at
the library. The production charge derives from Paris's admissions to an investigating
officer that he had taken approximately ten pictures of his four-year-old nephew
while his nephew was changing clothes.

       We review the denial of a motion for judgment of acquittal de novo but view
the evidence in a light most favorable to the verdict. United States v. Wallenfang, 568
F.3d 649, 656 (8th Cir. 2009). We reverse only when no reasonable jury could have
found the accused guilty. Id. We have characterized this standard of review as
"exceedingly deferential." United States v. Ward, 686 F.3d 879, 882 (8th Cir. 2012).

       Production of child pornography occurs when someone "employs, uses,
persuades, induces, entices, or coerces any minor to engage in . . . any sexually
explicit conduct for the purpose of producing any visual depiction of such conduct."
18 U.S.C. § 2251(a). "Sexually explicit conduct" includes the "lascivious exhibition
of the genitals or pubic area of any person." 18 U.S.C. § 2256(2)(A)(v). Paris
maintains that the district court erred in denying his motion for judgment of acquittal
because the evidence was insufficient to show that the pictures in question contained
a lascivious exhibition of his nephew's genitals or pubic area. The pictures that were
the subject of this prosecution were not in evidence—Paris admitted to destroying
them, the cell phone with which he took them, and the memory card containing them,
and investigators were unable to retrieve the images.

       The absence of the images does not require an acquittal: We have found
sufficient evidence to uphold a production conviction in testimony alone, see United

                                         -2-
States v. Coutentos, 651 F.3d 809, 823 (8th Cir. 2011), and we conclude that Paris's
admissions and the surrounding circumstances sufficiently support the jury's verdict.
We frequently employ the non-exclusive Dost considerations in determining whether
an image is lascivious, United States v. Lohse, 797 F.3d 515, 520 (8th Cir. 2015)
(citing United States v. Dost, 636 F. Supp. 828, 832 (S.D. Cal. 1986)), but as we have
explained as a general matter, a picture violates § 2251(a) "when [it] shows a child
nude or partially clothed, when the focus of the image is the child's genitals or pubic
area, and when the image is intended to elicit a sexual response in the viewer." United
States v. Kemmerling, 285 F.3d 644, 646 (8th Cir. 2002). Here, Paris admitted that
he instructed his nephew to raise his shirt and pull down his pants. He also admitted
to taking pictures while his nephew was changing underwear. Paris wavered on
whether his nephew was completely nude or just had his pants down, but in either
case his nephew was nude or partially clothed. The photographs also focused on his
nephew's genitals or pubic area: Paris said that the pictures did not contain his
nephew's face, and he framed them below his nephew's midsection.

       The evidence also tended to show that the images were intended to elicit a
sexual response in the viewer. Paris explained that he and his nephew were alone
while Paris helped him change clothes. He positioned and manipulated his nephew
by instructing him to lift his shirt for the pictures. See Ward, 686 F.3d at 883–84.
Paris said that he attempted to molest his nephew while taking the pictures, and he
forwarded the images to a fellow child pornographer with whom he communicated
about child pornography only. See Wallenfang, 568 F.3d at 659. He apologized to his
sister about betraying her trust, so he obviously did not think that the pictures were
"innocent family photos, clinical depictions, or works of art." See Ward, 686 F.3d at
884. Paris covered his tracks by destroying his phone, camera, memory card, and any
trace of the images. Finally, Paris possessed a child-pornography collection, admitted
to molesting other young boys, and solicited boy models on Craigslist who were "not
shy and . . . can withstand standing in front of others in their underwear or a diaper."



                                          -3-
It is manifest from all of this evidence that the jury had more than ample evidence to
convict Paris of producing child pornography in violation of § 2251(a).

        Paris also maintains that the government's attorney committed reversible error
during the rebuttal portion of his closing argument when he stated that Paris chose "to
pull that phone out of his pocket, told him to lift up his shirt, pull the pants down, and
zoom in." Paris's attorney objected immediately, arguing that no evidence in the
record showed that Paris zoomed in on his nephew's pubic area. The district court
responded by instructing the jury "to rely on their collective recollection with respect
to the evidence." Paris argues that the "zoom" comment impermissibly affected the
jury's lasciviousness finding because nothing indicated that Paris used the zoom
feature on his cell phone to photograph his nephew. But this is not the necessary
purport of the comment. The government's attorney may well have not used the word
"zoom" in a technical, mechanical sense, and the jury may well have not understood
it that way. The comment can be fairly interpreted to mean only that the focus and
frame of the pictures that Paris produced were his nephew's pubic region. But the
main point is that the effect of this alleged impropriety could have been only slight
at best, and the district court's cautionary instruction would have cured any possible
prejudice. See United States v. Brown, 702 F.3d 1060, 1065–66 (8th Cir. 2013).

      Affirmed.
                        ______________________________




                                           -4-